United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1312
Issued: February 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated March 18, 2010 which denied his reconsideration
request on the grounds that it was untimely filed and failed to present clear evidence of error.
Because more than one year elapsed from the Board’s merit decision of October 22, 2002 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly determined that appellant’s November 12, 2009
request for reconsideration was not timely filed and failed to present clear evidence of error.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board.2 In an October 22, 2002 decision, the
Board affirmed Office decisions dated January 4 and April 13, 2001, finding that it properly
terminated appellant’s monetary benefits effective January 4, 2001 for refusal of suitable work.
The facts of the case are set forth in the Board’s prior decision and incorporated herein by
reference.3
On May 6, 2007 appellant filed a claim for a schedule award. On June 25, 2007 the
Office requested that he submit a report from a treating physician addressing the extent and
degree of any impairment as a result of his work-related injuries.
In a July 13, 2007 report, Dr. Kirk L. Jensen, a Board-certified orthopedic surgeon,
diagnosed right shoulder impingement and supraspinatus sprain/strain and recommended
continued modified duty. On April 27, 2008 he treated appellant for bilateral shoulder pain and
diagnosed status post right shoulder rotator cuff repair, bilateral shoulder impingement and
bilateral shoulder adhesive capsulitis. Dr. Jensen opined that appellant was permanent and
stationary and totally disabled from his bilateral shoulder condition. On July 21, 2008 he opined
that appellant’s right shoulder function had deteriorated with marked crepitus indicative of a
recurrent supraspinatus tendon tear and the left shoulder symptoms were indicative of tendinitis.
Dr. Jensen diagnosed left shoulder supraspinatus tendinitis and right shoulder status post rotator
cuff repair and postoperative adhesive capsulitis and continued appellant’s restrictions. In an
April 27, 2009 report, he noted that appellant was permanent and stationary and totally disabled
as a result of his bilateral shoulder condition. In an August 25, 2009 attending physician’s
report, Dr. Jensen reiterated his findings and diagnosis.
On July 27, 2009 appellant filed a Form CA-7, claim for compensation for total disability
for the period beginning May 17, 2009.
On September 29, 2009 appellant’s congressman requested the status of appellant’s
claim. In an October 13, 2009 response, the Office provided a summary of his case and noted
that, because he refused an offer of suitable work, he was not entitled to further monetary
compensation benefits. Appellant was instructed to pursue his appeal rights.
In a letter dated October 13, 2009, the Office acknowledged receipt of appellant’s claim
for a schedule award and his claim for compensation beginning May 17, 2009. It informed him
that by decision dated January 4, 2001 he was no longer entitled to monetary compensation
because he refused an offer of suitable employment. The Office instructed appellant to pursue
his appeal rights.

2

The Office accepted appellant’s claim for right carpal tunnel syndrome, right shoulder tendinitis and right
rotator cuff impingement. On September 13, 1999 appellant underwent right rotator cuff repair and had repeat
surgery on May 2, 2000.
3

Docket No. 01-1831 (issued October 22, 2002).

2

On November 12, 2009 appellant requested reconsideration of the January 4, 2001
decision noting that there was a mix up with the medical unit and human resources and that he
did not refuse suitable work. The Office received a copy of the employing establishment’s
November 2, 2000 job offer, a November 2, 2000 notice from the Office advising him that the
offered job was suitable, the December 13, 2000 notice providing him an additional 15 days to
accept the job offer without penalty and the January 4, 2001 decision terminating monetary
benefits for refusal of suitable work.
By a decision dated March 18, 2010, the Office denied appellant’s application for
reconsideration on the grounds that the request was not timely and did not present clear evidence
of error by the Office.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.5 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).6 As one such limitation, it has stated that it will
not review a decision denying or terminating a benefit unless the application for review is filed
within one year of the date of that decision.7 The right to reconsideration within one year
accompanies any subsequent merit decision on the issues. This includes any merit decision by
the Board.8 The Board has found that the imposition of this one-year limitation does not
constitute an abuse of the discretionary authority granted the Office under section 8128(a).9
The Office will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the application for review shows clear evidence of error on the part of the
Office in its most recent merit decision. To establish clear evidence of error, a claimant must
submit evidence relevant to the issue that was decided by the Office. The evidence must be
positive, precise and explicit and must be manifest on its face that the Office committed an
error.10
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8128(a).

6

Annette Louise, 54 ECAB 783, 789-90 (2003).

7

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

8

D.G., 59 ECAB 455 (2008); Leon D. Faidley, 41 ECAB 104, 111 (1989). Federal (FECA) Procedure Manual,
Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.b(1) (January 2004).
9

Sean C. Dockery, 56 ECAB 652 (2005); Mohamed Yunis, 46 ECAB 827,829 (1995).

10

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

3

must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.11 Evidence that
does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.12 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.13 This entails a limited
review by the Office of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office.14 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of the
Office.15
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. The most recent merit decision is the Board’s October 22, 2002 decision affirming the
Office’s termination of monetary benefits. Appellant’s request for reconsideration was dated
November 12, 2009, more than one year after October 22, 2002. Therefore, her reconsideration
request was not timely filed.
The Board also finds that appellant has not established clear evidence of error on the part
of the Office. Appellant’s November 12, 2009 request contended that he did not refuse suitable
work, rather there was a miscommunication or mix up with the medical unit and human
resources. The Office also received a letter from his congressman regarding the status of the
claim and copies of evidence previously of record pertaining to the termination of his benefits.
While appellant addressed his disagreement with the Office’s decision to terminate his benefits
for a refusal of suitable work, his general allegations do not establish clear evidence of error or
raise a substantial question as to the correctness of the Office’s decision. The Board previously
considered this argument about a miscommunication and he did not submit any further evidence
supporting his assertions or explaining how there was clear error in the prior decision on this
matter. Appellant did not support his assertions with positive, precise and explicit evidence
manifesting on its face that the Office committed an error in terminating his benefits for refusal
of suitable work. The Office properly found that his reconsideration request and his factual
submissions did not establish clear evidence of error.
Appellant also provided reports from Dr. Jensen who noted appellant’s treatment and
opined that he was totally disabled. Dr. Jensen’s 2008 report does not specifically support that
appellant was unable to perform the offered position at the time benefits were terminated in
2001. To the extent that he may have changed his opinion on appellant’s ability to engage in
duties consistent with the offered position, his 2008 report does not raise a substantial question as
11

Annie L. Billingsley, 50 ECAB 210 (1998).

12

Jimmy L. Day, 48 ECAB 652 (1997).

13

Id.

14

Id.

15

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

4

to the correctness of the Office’s decision. The term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that
the Office made an error (for example, proof that a schedule award was miscalculated).
Evidence such as a detailed, well-rationalized medical report which, if submitted before the
denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.16 These reports do not establish clear evidence of
error by the Office.
Appellant has not otherwise provided any argument or evidence sufficient probative
value to shift the weight of the evidence in his favor and raise a substantial question as to the
correctness of the Office’s decision.
CONCLUSION
The Board finds that appellant’s request for reconsideration dated November 12, 2009
was untimely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 24, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See B.W., 61 ECAB ___ (Docket No. 10-323, issued September 2, 2010).

5

